PER CURIAM.
Appellant/petitioner/husband appeals from an award of attorney’s fees rendered in favor of appellee/respondent/wife. Basically, appellant challenges the award of attorney’s fees to appellee as being “grossly unreasonable and shocking.”
Attorney’s fees awarded pursuant to a dissolution of marriage action is largely within the discretion of the trial judge. Absent an abuse of that discretion, we will not substitute our judgment for that of the trial court. Krasner v. Krasner, 339 So.2d 674 (Fla. 3d DCA 1976). As stated in this *49court’s opinion (per Judge Hubbart) in Pfohl v. Pfohl, 345 So.2d 371 (Fla. 3d DCA 1971):
“The elements usually considered in determining the amount of attorney’s fees are: services rendered, responsibility incurred, the nature of the services, the skill required, the circumstances under which it was rendered, the ability of the litigant to respond, the value of the services to the client, and the beneficial results, if any, of the services.” at 379.
Based upon the above criteria and the record before us, it is our opinion that there was substantial competent evidence to justify the court’s award and as such, there was no abuse of discretion. Krasner v. Krasner, supra.
Other points raised by appellant are without merit.
Affirmed.